 

Case 3:21-mj-00091-CLB Document16 Filed 09/03/21. Page.1of J

AO 467 (Rev, 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and

UNITED STATES DISTRICT CO
for the

District of Nevada

United States of America
v.

ELIZABETH IRENE MARTINEZ-AGBALOG

 

Defendant

 

FILED RECEIVED
ENTERED __ SERVED ON

    
   

SEP -3 202

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY:
) Case No. 3:24=6Ht = DEPUTY
)
) Charging District: District of Oregon
) Charging District’s Case No. 1:21-MJ-00166-CL

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: James A. Redden U.S. Courthouse

310 West Sixth Street, Medford OR 97501
before Magistrate Judge Mark Clarke via video

Courtroom No.:

 

 

Date and Time: 9/20/2021 3:00 pm

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the

charges are pending.

Date: 09/03/2021

— ——

Judge's signature

Carla Baldwin, Magistrate Judge

Printed name and title

 
